DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2, 4-21 are pending, and are rejected.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-7, 13-14 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Number 6,501,475 attributed to Kuo-Young Cheng (hereafter referred to as Cheng) and U.S. Patent Application Publication Number 2013/0124978 attributed to Horns et al. (hereafter referred to as Horns). 
	Regarding claim 1: Cheng discloses a method for selected portions of text, comprising: 
detecting at least one glyph within a user interface is selected by a user [figure 13B: user selects 442; column 13, line 40-44];  
5obtaining information defining an outline of the glyph, the information including a set of coordinates corresponding to at least a portion of the glyph within the user interface [column 13, line 45-51]; 

determining, within the user interface, a region at least partially defined by the horizontal and vertical bounds of the glyph, wherein the region includes the at least one glyph and excludes at least one additional glyph [the occupied region by the selected glyph 442 in figure 13B excludes the additional glyph 444 when the user selects the glyph 442 of figure 13A]; 
	Cheng does not expressively discloses highlighting selected portions of text.
Horns discloses highlighting selected portions of text [0057].
It would have been obvious to one of ordinary skill in the art, having the teachings of Cheng and Horns before him/her, before the effective filing date of the claimed invention to incorporate highlighting into Cheng to clearly indicate the selection. 
Horns discloses 15displaying the region within the user interface, the displayed region indicating that the glyph is selected by the user [Horns: 0057].  
30 	Regarding claim 4: The method of claim 1, wherein displaying the region within the user interface comprises altering an appearance of content within the region [Horns: 0057].  

For claim 13: The system of claim 7, the memory storing instructions, which upon execution by the one or more processors, cause the one or more processors to alter a color of content within the region [Horns: 0057].  
For claim 14: The system of claim 13, wherein altering the color of the content within the region comprises highlighting the content [Horns: 0057].
Claim 7 is rejected using the same rationale as claim 1.
Claim 2 is rejected under 35 U.S.C. § 103 as being unpatentable over Cheng and Horns and U.S. Patent Number 7,170,528 attributed to Chater et al. (hereafter referred to as Chater). 
Regarding claim 2: Cheng discloses the method of claim 1, wherein the user interface is displayed by an application running on a device, and wherein obtaining the information defining the outline of the 20glyph comprises: querying for the information defining the outline of the glyph [column 13, line 45-52]; and receiving, at the device based on querying, at least a portion of the information defining the outline of the glyph [column 13, line 45-52].  

Chater discloses a client/server model [column 4, line 17-21].
It would have been obvious to one of ordinary skill in the art, having the teachings of Cheng and Horns and Chater before him/her, before the effective filing date of the claimed invention to expressively incorporate client/server model into Cheng and Horns in order to reap the benefit of such model; the easily manageable client/server model is efficient in delivering resources to the client and in addition, in such model as the data is centralized, this system is more secure.
Claim 5 is rejected under 35 U.S.C. § 103 as being unpatentable over Cheng and Horns and U.S. Patent Application Publication Number 2019/0317980 attributed to Dhanuka et al. (hereafter referred to as Dhanuka). 
Regarding claim 5: Cheng discloses the method of claim 1, further comprising: an additional glyph, the additional glyph being horizontally adjacent to the glyph within the user interface [figure 13A]; determining horizontal and vertical bounds of the glyph, wherein the vertical 5bounds of the glyph exceed the vertical bounds of the glyph [figure 13B]; determining an region at least partially defined by the horizontal and vertical bounds of the glyph, wherein vertical bounds of the region correspond to the vertical bounds of the glyph [figure 13B-D column 13, line 50-62]; and Horns discloses displaying the region within the user interface, the displayed 10region indicating that the glyph is selected by the user [Horns: 0057].  
15Neither Cheng nor Horns discloses determining that the user selects an additional glyph while the glyph is still selected.

It would have been obvious to one of ordinary skill in the art, having the teachings of Cheng and Horns and Dhanuka before him/her, before the effective filing date of the claimed invention to expressively incorporate the teaching of Dhanuka into Cheng and Horns, and have the simultaneous selection of an additional glyph in order to reap the benefit of working on more than one glyph at the same time.
Claim 8 is rejected under 35 U.S.C. § 103 as being unpatentable over Cheng and Horns and U.S. Patent Application Publication Number 2008/0238927 attributed to Philip Andrew Mansfield (hereafter referred to as Mansfield).
For claim 8: Neither Cheng nor Horns discloses wherein the region at least partially defined by the horizontal and vertical bounds of the glyph corresponds to a bounding box of the glyph, the 10bounding box being a rectangle whose dimensions are defined by an upper vertical bound of the glyph corresponding to the vertical maximum within the set of coordinates, a lower vertical bound of the glyph corresponding to the vertical minimum within the set of coordinates, a right horizontal bound of the glyph corresponding to the horizontal maximum within the set of coordinates, and a left horizontal bound of the glyph corresponding to the horizontal minimum 15within the set of coordinates.
Mansfield discloses wherein the region at least partially defined by the horizontal and vertical bounds of the glyph corresponds to a bounding box of the glyph, the 10bounding box being a rectangle whose dimensions are defined by an upper vertical bound of the glyph corresponding to the vertical maximum within the set of coordinates, 
It would have been obvious to one of ordinary skill in the art, having the teachings of Cheng and Horns and Mansfield before him/her, before the effective filing date of the claimed invention to expressively incorporate the teaching of bounding box of Mansfield into Cheng and Horns. One of ordinary skill would do so to have the benefit of having a definite boundary.
Claims 9-11 are rejected under 35 U.S.C. § 103 as being unpatentable over Cheng and Horns and Mansfield and Dhanuka.
For claim 9: Cheng discloses the system of claim 8, further comprising memory storing instructions, which upon execution by the one or more processors, cause the one or more processors to: discloses determine a vertical range, the vertical range comprising an 20inclusive range of coordinates between the vertical maximum and the vertical minimum [column 13, line 50-62; 440 and 448 of figure 13B, 440 and 450 of figure 13C, 440 and 452 of figure 13D]; and determine an additional vertical range of an additional region displayed within the user interface, and the additional glyph being horizontally adjacent to the glyph within the user interface [444 of figure 13A]. 
Neither Cheng nor Horns discloses determining a bounding box.
Mansfield discloses bounding box [figure 1C].
It would have been obvious to one of ordinary skill in the art, having the teachings of Cheng and Horns and Mansfield before him/her, before the effective filing 
15Neither Cheng nor Horns or Mansfield discloses determining that the user selects an additional glyph.
Dhanuka discloses the user selects an additional glyph [0059].
It would have been obvious to one of ordinary skill in the art, having the teachings of Cheng and Horns and Mansfield and Dhanuka before him/her, before the effective filing date of the claimed invention to expressively incorporate the teaching of Dhanuka into Cheng and Horns and Mansfield, and have the selection of an additional glyph to reap the benefit of working on more than one glyph at the same time.
For claim 10: The system of claim 9, wherein the region at least partially defined by the horizontal and vertical bounds of the glyph encompasses both the vertical range of the bounding box and the additional vertical range of the additional region [Mansfield: figure 1C, additional vertical range has been taken into consideration].  
30 For claim 11: The system of claim 10, further comprising memory storing instructions, which upon execution by the one or more processors, cause the one or more processors to:40PATENT Docket No. P9522-US (102582-643745-001000US)determine at least a portion of the vertical range of the bounding box extends beyond the additional vertical range of the additional region [Mansfield: figure 1C, vertical range leading above and/or below has been determined]; and extend the additional vertical range of the additional region to encompass the vertical range of the bounding box [Mansfield: figure 1C, region leading above and/or below has been extended].
Claim 12 is rejected under 35 U.S.C. § 103 as being unpatentable over Cheng and Horns and U.S. Patent Number 7,046,848 attributed to Peter L. Olcott (hereafter referred to as Olcott). 
For claim 12: Neither Cheng or Horns discloses the glyph resides within a first line of text that is bound by a waxline, the waxline separating the first line of text from a second line of text displayed below the first line of text within the user interface; and 10a lower vertical bound of the region is above the waxline. 
Olcott discloses the glyph resides within a first line of text that is bound by a waxline, the waxline separating the first line of text from a second line of text displayed below the first line of text within the user interface [Olcott: figure 38]; and 10a lower vertical bound of the region is above the waxline [Olcott: figure 38].  
It would have been obvious to one of ordinary skill in the art, having the teachings of Cheng and Horns and Olcott before him/her, before the effective filing date of the claimed invention to expressively incorporate the teaching of text bound by a waxline from Olcott into Cheng and Horns to have separated text lines.
Claims 15-17 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Number 7,639,258 attributed to Dowling et al. (hereafter referred to as Dowling) and Cheng and Horns.
For claim 15: Dowling discloses a non-transitory computer-readable medium having stored thereon instructions 20that, when executed by one or more processors, cause the one or more processors to: obtain a set of coordinates defining an outline of the glyph within the user interface [column 25, line 35-41; column 14, line 65-67]; generate, based on the set of coordinates, a path corresponding to the outline of the 
Dowling does not expressively discloses detecting at least one glyph within a user interface is selected by a user.
 Cheng discloses detecting at least one glyph within a user interface is selected by a user [figure 13B: user selects 442; column 13, line 40-44].
It would have been obvious to one of ordinary skill in the art, having the teachings of Dowling and Cheng before him/her, before the effective filing date of the claimed invention to incorporate Cheng to accommodate the user’s selection.
Neither Dowling nor Cheng expressively discloses displaying the region within the user interface, the displayed region indicating that the glyph is selected by the user.
Horns discloses highlighting which clearly indicate the selection [0057].
It would have been obvious to one of ordinary skill in the art, having the teachings of Dowling and Cheng and Horns before him/her, before the effective filing date of the claimed invention to incorporate the teachings of Horns into Dowling and Cheng to clearly indicate the selection. 
For claim 16: The non-transitory computer-readable medium of claim 15, wherein the instructions, when executed by the one or more processors, cause the one or more processors to generate a mathematical function corresponding to the set of coordinates [Dowling: column 25, line 28-30, line 49-52].  

15 Claims 18-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Dowling and Cheng and Horns and U.S. Patent Application Publication Number 2019/0188887 attributed to Aggarwal et al. (hereafter referred to as Aggarwal).
For claim 18: Neither Dowling nor Cheng or Horns discloses receiving input from the user indicating the offset value; determining the region corresponding to the extended outline of the glyph based on the received input.
Aggarwal discloses receiving input from the user indicating the offset value [0112, 0114].
It would have been obvious to one of ordinary skill in the art, having the teachings of Dowling and Cheng and Horns and Aggarwal before him/her, before the effective filing date of the claimed invention to incorporate the teachings of Aggarwal into Dowling and Cheng and Horns to provide the users the benefit of their chosen offset.
Aggarwal discloses determining the region corresponding to the extended outline of the glyph based on the received input [0112].
For claim 19: Neither Dowling nor Cheng or Horns discloses altering a color of the extended outline within the user interface.
Aggarwal discloses altering a color of the extended outline within the user interface [0102, 0103].

For claim 20: The non-transitory computer-readable medium of claim 19, wherein: 20the glyph is an initial color prior to being selected by the user [Aggarwal: 0113, 0131]; and the instructions, when executed by the one or more processors, cause the one or more processors to retain the initial color of the glyph while displaying the region within the user interface [Aggarwal: 0113].
Claim 21 is rejected under 35 U.S.C. § 103 as being unpatentable over Cheng and Horns and U.S. Patent Application Publication Number 2016/0041738 attributed to Lal et al. (hereafter referred to as Lal). 
For claim 21: Neither Cheng nor Horns discloses detecting at least one second glyph within the user interface is selected by the user; updating the region based at least on second horizontal and vertical bounds associated with the at least one second glyph; and Appln. No. 16/808,1056Atty. Docket No. 1062P9522USAmdt. dated January 14, 2022displaying the updated region within the user interface, the updated region indicating the at least one glyph and the at least one second glyph are selected.
Lal discloses detecting at least one second glyph within the user interface is selected by the user and updating the region based at least on second horizontal and vertical bounds associated with the at least one second glyph [0033, 1200 of figure 3, figure 4A];

Lal discloses Appln. No. 16/808,1056Atty. Docket No. 1062P9522USAmdt. dated January 14, 2022displaying the updated region within the user interface, the updated region indicating the at least one glyph and the at least one second glyph are selected [figure 4A].
Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive.
The applicant has made some assumption regarding the newly added limitation of claim 1 by saying that “the Office Action alleges that Cheng discloses a similar limitation as previously presented in cancelled claim 3 and assumes that a similar rationale would be applied”. Please see the rationale below for the newly added limitation.
Cheng discloses the newly added limitation of “determining, within the user interface, a region at least partially defined by the horizontal and vertical bounds of the glyph, wherein the region includes the at least one glyph and excludes at least one additional glyph” at least in figure 13B. The occupied region by the selected glyph 442 in figure 13B excludes the additional glyph 444 when the user selects the glyph 442 of figure 13A. The co-ordinates of the occupied region by the selected glyph 442 have been clearly illustrated in figure 13B.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
U.S. Patent Application Publication Number 2018/0218523 attributed to Dhanuka et al. (hereafter referred to as Dhanuka2) discloses the selection of multiple glyphs [figure 3, 0038].
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. 1.111(c) to consider these references fully when responding to this action.
The examiner has pointed out references contained in the prior arts of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the response, to consider fully 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA D CHAUDHURI whose telephone number is 571 272-1427.  The examiner can normally be reached on Mon-Wed 7-3 ET (1st week of the bi-week) and Mon-Tue 7-3 ET (2nd week of the bi-week).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached at 571 272 4057.  The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Anita D. Chaudhuri/ 
Examiner, AU 2173

/TADESSE HAILU/Primary Examiner, Art Unit 2173